Summit App. No. 18439. On review of order certifying a conflict. The court determines that a conflict exists on the following question:
“When the validity of a contract containing an arbitration clause is challenged based on a general claim of fraudulent inducement, must the trial court first determine whether the contract is valid before submitting the case to arbitration, or is this only required when the claim of fraudulent inducement is specifically directed at the arbitration clause?”
Resnick and F.E. Sweeney, JJ., dissent.
Sua sponte, cause held for the decision in 96-1803, ABM Farms, Inc. v. Woods, Fairfield App. No. 95CA50; briefing schedule stayed.
Resnick and F.E. Sweeney, JJ., dissent.